Exhibit NEWS RELEASE PRECISION DRILLING TRUST REPORTS 2 Calgary, Alberta, Canada – July 23, 2008 (Canadian dollars) This news release contains "forward-looking information and statements" within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the "Cautionary Statement Regarding Forward-Looking Information and Statements" later in this news release. Precision Drilling Trust (“Precision” or “the Trust”) reported net earnings of $22 million or $0.17 per diluted unit for the quarter ended June 30, 2008, a decrease of $4 million or 15% compared to $26 million or $0.20 per diluted unit in the second quarter of 2007. The decrease in net earnings was primarily attributable to higher year over year incentive compensation expense accruals of $9 million as 2007 was in a $4 million expense recovery position. The 2008 second quarter results were as anticipated. Precision's strategy to diversify into the United States drilling market generated strong revenue and earnings growth and served to offset Canadian price weakness carried over from 2007. Customer pricing trends in Canada began to improve in 2008 due to strengthening industry fundamentals associated with higher natural gas pricing. Precision's Canadian equipment activity in the second quarter essentially held at prior year levels with stronger customer demand in 2008 held at bay due to weather conditions. For the six months ended June 30, 2008, net earnings were $128 million or $1.02 per diluted unit, a decrease of $56 million or 30% compared to $184 million or $1.46 in the first half of 2007. The decrease in net earnings was due to lower first quarter industry demand and pricing for both operating segments in Canada and was partially mitigated by new market growth. During the first half, geographical diversification outside Canada strengthened as drilling rig operating days grew by 374% over the first half of 2007 with 19 rigs operating in the United States and one rig in Latin America as at June 30, Revenue in the second quarter was 14% higher than the prior year period at $139 million, increasing 18% in the Contract Drilling Services segment and 6% in the Completion and Production Services segment.Revenue in Precision's United States operation grew 17% over the first quarter of 2008 and 198% over the same quarter in the prior year.In Canada, Precision realized a slight decrease in operating activity in the Contract Drilling Services segment while activity in the Completion and Production Services segment was moderately higher. "Precision’s strategy to deliver high-performance, high-value services was demonstrated through accelerating our United States organic growth and delivering three new-build rigs on time and under budget, while continuing to enhance our Target Zero safety program.Sustained strength in commodity pricing and commodity supply tightness is already driving an increase in Canadian activity which we see continuing to build through the second half of 2008 and into 2009," said Kevin Neveu, Precision's Chief Executive Officer. SELECT FINANCIAL AND OPERATING INFORMATION Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars, except per unit diluted amounts) 2008 2007 % Change 2008 2007 % Change Revenue $ 138,514 $122,005 14 $481,203 $ 532,547 (10) Operating earnings(1) 22,047 27,074 (19) 146,285 205,253 (29) Net earnings 21,739 25,722 (15) 128,005 183,789 (30) Cash provided by operations 200,458 229,073 (12) 257,765 385,371 (33) Net capital spending 29,201 50,710 (42) 51,366 105,284 (51) Distributions declared 49,045 56,591 (13) 98,091 128,273 (24) Per diluted unit information: Net earnings 0.17 0.20 (15) 1.02 1.46 (30) Distributions declared $0.39 $0.45 (13) $0.78 $1.02 (24) Contract Drilling Rig Fleet Operating days (spud to release): Canada 3,066 3,175 (3) 13,570 14,960 (9) United States 1,227 352 249 2,243 499 349 International 54 - n/m 124 - n/m Completion and Production Service Rig Fleet Operating hours in Canada 55,631 52,680 6 167,626 185,091 (9) (1) Non-GAAP measure; see "NON-GAAP MEASURES AND RECONCILIATIONS". n/m - calculation not meaningful FINANCIAL POSITION AND RATIOS June 30, December 31, June 30, (Stated in thousands of Canadian dollars, except ratios) 2008 2007 2007 Working capital $ 88,295 $ 140,374 $ 77,729 Working capital ratio 1.8 2.1 1.8 Long-term debt $ 104,948 $ 119,826 $ 51,937 Total assets $ 1,756,302 $ 1,763,477 $ 1,629,942 Long-term debt to long-term debt plus equity ratio 0.07 0.08 0.04 OVERVIEW Precision's high-performance, high-value customer service offering advanced since the first quarter of 2008 through developments that included the following: · Growth in the United States accelerated with seven rig moves from Canada representing fleet expansion of 50%. · The 2007 Super Series drilling rig build program is finished, with three Super SingleTM rigs commissioned for work in Alberta's oil sands region. · The 2008 Super Series 19 drilling rig build program is comprised of ten Super SingleTM rigs and nine Super Triple rigs. Seven rigs are under long-term customer contracts with advanced customer discussion or letters of intent on the remainder. Of the seven contracted rigs, three are for the United States and four are for the Canadian market. · On July 18, 2008 Precision entered into an agreement to acquire six service rigs from Rick’s Well Servicing Ltd., a private company, for approximately $16 million. The assets are positioned in south-eastern Saskatchewan and south-western Manitoba and strengthen Precision's capabilities in those oil regions. · Precision has previously expressed continuing interest to acquire Grey Wolf, Inc. ("Grey Wolf"), following the termination of Grey Wolf’s Merger Agreement with another party.Following the termination of its Merger Agreement, Grey Wolf announced a review of strategic alternatives to maximize shareholder value.Precision respects the process Grey Wolf is undertaking and continues to carry significant interest in an acquisition.Grey Wolf is the fourth largest onshore drilling contractor in the United States with a fleet of 122 drilling rigs. Precision remains focused on customer service and earnings margins. In the quarter the operating earnings margin was 16% compared to 22% for the same period in 2007.Before the impact of incentive compensation expense, margins held at prior year levels due to high United States margins, internal manufacturing and consumable supply distribution cost control and Precision's spot market revenue discipline.Margins were supported by Precision's highly variable operating cost structure and pricing discipline as Precision had a limited amount of low day rate spot market work. In the Western Canada Sedimentary Basin ("WCSB"), Precision experienced higher customer demand over the comparative year quarter due to a significant improvement in the underlying fundamentals of the oil and gas industry.Generally, drilling programs by producers were established in the fourth quarter of 2007 amid modest natural gas fundamentals and general uncertainty around Alberta's changing royalty structure.With the significant improvement in natural gas pricing through the first six months of 2008, producers have begun to accelerate drilling plans but the impact of spring break-up and wet weather delayed any significant uplift in activity. Average customer pricing for Precision's services in Canada stabilized, down only 4% for drilling rigs and 5% for service rigs from the second quarter of 2007.Pricing declines were attributable to lower pricing entering the year as a result of the competitive bidding environment and equipment availability from 2007.While rates are down from the prior year, relative to the first quarter of 2008, the average operating day rate for drilling rigs and well servicing remained consistent when normalized for first quarter winterization revenue. Average customer pricing for Precision's operations in the United States held strong as all drilling rigs are under term contracts.An increasing active industry rig count and a rising trend toward directional and horizontal drilling programs continued to provide opportunities for high-performing, versatile drilling rigs. Early in 2008 Precision reentered the international onshore drilling market with a one rig operation in Latin America and realized 54 operating days in the second quarter.Precision continued to evaluate global opportunities in select regions not restricted by non-compete obligations and is positioning for global markets in anticipation of the expiration of these provisions on August 31, 2008. Precision initially estimated 2008 capital spending to be $370 million but now forecasts to spend $290 million, with $75 million for upgrade capital and $215 million for expansion capital.The remaining $80 million relates to expansion capital expected to be carried forward to 2009 for a total estimated expansion capital carry forward of $130 million.The deferral of capital to 2009 is primarily the result of contracting out the partial construction of five rigs and rig deliveries remain as planned. All 19 new Super Series drillings rigs are expected to be contracted with customers before completion.Up to five rigs from the 2008 program are expected to be completed in 2008 with most of the remaining rigs in the first half of 2009. Financial and operational information for the three months ended June 30, 2008: • Precision maintained a strong financial position with working capital of $88 million, long-term debt of $105 million and a long-term debt to long-term debt plus equity ratio of 0.07. • Revenue was $139 million, an increase of $17 million or 14% from the prior year quarter due primarily to growth in the United States. • General and administrative costs were $17 million, an increase of $7 million from the prior year due primarily to differences associated with incentive compensation plan expenses and increased professional fees.During 2007 declining financial performance led Precision to recover previously recorded long-term performance incentive accruals. • Operating earnings were $22 million, a decrease of $5 million or 19% from the second quarter in 2007 or 16% of revenue, compared to 22% in 2007. Operating earnings margins were negatively impacted by declines in customer pricing for most Canadian divisions, differences associated with incentive compensation offset by growth in the United States where margins were strong. • Capital expenditures for the purchase of property, plant and equipment were $31 million, a decrease of $21 million over the same period in 2007.Capital spending for the second quarter of 2008 included $22 million on expansionary capital initiatives and $9 million on the upgrade of existing assets. • During the quarter Precision moved five rigs from Canada to the United States under term contracts.At the end of the quarter, Precision had 19 drilling rigs in the United States, an increase of seven from December 31, 2007. Financial and operational information for the six months ended June 30, 2008: • Revenue was $481 million, a decrease of $51 million or 10% from the prior year period due to lower activity levels in Precision's Canadian operations during the first quarter and lower customer pricing for most of Precision's services offset by growth in the United States. • General and administrative costs were $36 million, an increase of $11 million from the prior year due primarily to differences associated with incentive compensation plan expenses and increased professional fees. • Operating earnings were $146 million, a decrease of $59 million or 29% from the first half of 2007 or 30% of revenue, compared to 39% in 2007. Operating earnings margins were negatively impacted by declines in customer pricing for most Canadian divisions and differences associated with incentive compensation offset by growth in the United States where margins were strong. • Capital expenditures for the purchase of property, plant and equipment were $55 million, a decrease of $54 million over the same period in 2007.Capital spending for the first half of 2008 included $43 million on expansionary capital initiatives and $12 million on the upgrade of existing assets. • During March 2008 Precision paid $55 million to a provincial taxing authority, due to the reassessment of income taxes relating to tax filing positions taken in prior periods. The reassessments have been recorded as long-term receivables. The income tax related portion of the reassessments is $36 million and was included in the $300 million tax contingent liability note disclosed in the December 31, 2007 financial statements. Precision is in the process of challenging these reassessments. The increase in natural gas and oil prices has raised expectations for higher drilling activity in Canada and the United States. AECO natural gas spot prices averaged $10.22 per MMBtu in the second quarter of 2008, an increase of 44% over the second quarter 2007 average of $7.09 per MMBtu. In the United States, Henry Hub natural gas spot prices averaged US$11.37 per MMBtu in the second quarter of 2008, an increase of 51% over the second quarter 2007 average of US$7.51 per MMBtu.West Texas Intermediate crude oil averaged US$124.29 per barrel during the quarter compared to US$64.99 per barrel in the same period in 2007. The one-year forward price for North American natural gas improved, trading in a range of about $9.00 to $13.00 on Canadian and U.S. exchanges in the second quarter of 2008, compared to a range of about $7.00 to $9.00 in the same quarter of 2007. OUTLOOK For Precision in Canada, the second half of 2008 carries opportunity for seasonally adjusted higher drilling and service levels compared to the first six months of 2008.On July 11, 2008 U.S. natural gas underground storage inventories were 14% below the prior year level and 2% lower than the five year average. Lower storage levels have propelled natural gas prices in the spot and forward markets to levels not seen since the Gulf of Mexico hurricanes in 2005.
